Citation Nr: 0420763	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disease of 
the thoracic spine, claimed as secondary to service connected 
residuals of gunshot wound, Muscle Group II, with compound 
comminuted fracture of the sternum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  

In March 2004, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The preponderance of the evidence weighs against a finding 
that the veteran's degenerative disease of the thoracic spine 
had its onset during service or that it was due to his 
service- connected residuals of gunshot wound, Muscle Group 
II, with compound comminuted fracture of the sternum.

3.  Arthritis of the thoracic spine was first shown by X-ray 
more than five decades following the veteran's separation from 
active duty.


CONCLUSION OF LAW

The veteran's degenerative disease of the thoracic spine was 
not incurred or aggravated in service, and is not proximately 
due to or the result of the service-connected gunshot wound 
residuals; arthritis of the thoracic spine may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The revised notice requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003), VA's regulations implementing 
amended section 5103(a), apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's enactment, even if 
the initial agency of original jurisdiction (AOJ) decision was 
issued before that date and (2) that the status and regulation 
provide that, before an initial unfavorable AOJ decision is 
issued on a claim, a service-connection claimant must be given 
notice in accordance with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  

In this case, VCAA notice was initially provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim.  As discussed below, the Board finds that the veteran 
received appropriate notice and subsequent process.

The veteran was notified in the September 2003 statement of 
the case (SOC) of the requirements for establishing service 
connection.  The veteran has been adequately informed as to 
the type of evidence that would help substantiate his claim.  
In August 2001 and August 2003 letters, the RO informed the 
veteran of the provisions of the VCAA as well as the type of 
evidence necessary to substantiate his claim for service 
connection, and informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to 
make sure the records were received by VA.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, deciding the appeal at this time would not 
be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  VA and 
private treatment records have been obtained, and the veteran 
was provided with a VA examination in May 2002.  The veteran 
has submitted additional argument, but has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran has contended that he has degenerative disease of 
the lower thoracic spine that he believes is related to his 
service connected residuals of gunshot wound, Muscle Group II, 
with compound comminuted fracture of the sternum.
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Service connection may also be established when aggravation of 
a veteran's non-service- connected condition is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The service medical records show that the veteran was wounded 
during service in France in November 1944 when he was 
accidentally shot with a submachine gun.  Six bullets entered 
the posterior left lung field and caused perforating wounds to 
the veteran's left chest, resulting in hemopneumothorax, 
pulmonary contusion, a compound comminuted fracture of the 
sternum, and a fracture of the left sixth rib.  The veteran 
was hospitalized until March 1945.  Chest X-ray in February 
1945 showed a metallic foreign body present posteriorly and to 
the left of the body of L-1.  The service medical records do 
not contain any indication of thoracic spine pathology.  

A VA examination in March 1948 did not indicate any thoracic 
spine pathology.  An examination in May 1951, during the 
veteran's period in the reserves, noted a normal spine.

A VA examination was conducted in June 1970.  The veteran 
reported intermittent numbness in the left arm and "spasmatic 
[sic] pain in middle of back."  The veteran's spine was within 
normal limits from external examination.  After reviewing X-
rays of the spine, the examiner diagnosed multiple scars, left 
chest, no residual bone deformity.

In April 1980, the veteran was hospitalized for 
lightheadedness, weakness, and difficulty thinking.  Physical 
examination noted negative musculoskeletal findings.

A VA orthopedic examination was conducted in May 2002.  The 
examiner reviewed the claims folder, including the service 
medical records, in conjunction with his examination.  The 
veteran reported that he experiences spinal pain due to a 
retained bullet from his World War II injury.  He indicated 
that sitting for protracted periods while handling items with 
his upper extremities would result in thoracic back pain.  On 
examination, the thoracic spine in the midline revealed no 
scar or entrance wound.  The veteran had mild thoracic 
paraspinal muscle spasms.  There was no gross pain to 
palpation, and no evidence of intercostals neuralgia.  X-rays 
showed osteoarthritic degenerative changes of the lower 
portion of the thoracic spine, at T8-9, T9-10, and T10-11.  No 
retained foreign metallic objects were in close proximity to 
his thoracic spine.  The clinical impression was lower 
thoracic disc disease without significant radiculopathy.  The 
examiner stated:

With a reasonable degree of medical 
probability the patient sustained a 
through and through gunshot wound through 
the left lung field with the entrance 
being over the lateral aspect of the 
posterior rib and chest wall and exited 
through the anterior portion of his chest 
in the region of the pectoralis 
muscle...The patient's current thoracic 
disc disease is at a lower level and not 
in close proximity to his gunshot wound 
and it is felt with a reasonable degree 
of medical probability that this is a 
normal aging process.  The patient's 
current existing thoracic disc disease is 
subsequently not service connected.  [The 
current X-rays] do not demonstrate a 
retained .45 caliber bullet.  It is felt 
that this was a through and through 
injury from the posterior lung field to 
the anterior lung field without any 
retained significant ordinance [sic].  

A statement from U.S.D., M.D., dated in January 2003, 
indicated that during coronary artery bypass surgery in 
December 2002 it was apparent that the veteran had extensive 
adhesions to his left chest that were consistent with "a 
bullet wound or some sort of hemothorax with scar formation."  

In reviewing the record, there is no contemporaneous evidence 
of thoracic spine injury during service.  The veteran's 
thoracic spine disability has not been medically associated 
with any incident of service, but with the aging process.  
Accordingly, there is no basis for direct service connection 
for degenerative disease of the lower thoracic spine.  38 
C.F.R. § 3.303 (2003).  Similarly, as arthritis of the 
thoracic spine was first demonstrated by X-rays more than five 
decades following the veteran's separation from active duty, 
arthritis of the thoracic spine may not be presumed to have 
been incurred during active duty.  38 C.F.R. § 3.307, 3.309 
(2003).  

The veteran is at present service connected for residuals of 
gunshot wound, Muscle Group II, with compound comminuted 
fracture of the sternum; scars, left upper arm and chest, 
healed fracture left rib with residuals to bronchial tract and 
dyspnea; and traumatic arthritis, left shoulder.  His combined 
service connected disability evaluation is 60 percent.

The May 2002 VA examiner specifically concluded that there was 
no relationship between the service connected gunshot wound 
residuals and the current degenerative disease of the thoracic 
spine, which he attributed to the aging process.  Though the 
veteran testified that a physician told him that there was a 
relationship between his gunshot wound residuals and his 
present thoracic spine pathology, this is not borne out in the 
clinical data that has been obtained, and the veteran was 
unable to identify the physician to whom he referred.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician said 
and layperson's account of what he purportedly said is simply 
too attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In the 
absence of medical evidence to contradict the opinion of the 
May 2002 VA examiner, there is no basis for an award of 
secondary service connection in this case.  38 C.F.R. § 3.310 
(2003).

The veteran has claimed that he has thoracic spine pathology 
that is due to a retained bullet incurred during his period of 
service.  While the Board does not doubt the sincerity of his 
statements, the fact remains that the veteran is a lay person, 
and as a layperson, he does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing 
in either event, or whether a fair preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
clear preponderance of the evidence shows that the veteran's 
thoracic spine pathology is not related either to service or 
to the service-connected gunshot wound residuals, and that 
service connection on either a direct basis or a secondary 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.310; Gilbert, 
supra.

Finally, the Board notes that the veteran's representative has 
argued that the May 2002 VA examination report is not reliable 
since the examiner's statement that no significant metallic 
foreign bodies are present in the veteran's spinal area is not 
consistent with earlier findings of record.  The examiner 
cites case law of the United States Court of Appeals for 
Veterans Claims in support of his contentions that the weight 
of a medical opinion is diminished where that opinion is based 
on an inaccurate factual premise or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  The Board is not persuaded by 
the representative's arguments in this case for the following 
reasons.  First, the VA examiner reviewed the claims folder, 
including the service medical records, and specifically noted 
a previous record indicating a retained .45 caliber bullet.  
Thus, he clearly was aware of the previous evidence of a 
retained foreign body.  Second, the examiner's findings 
regarding the current presence of any retained bullet or 
metallic foreign body were based upon review of a current X-
ray report which showed no such foreign body in the vicinity 
of the current thoracic spine pathology, and the examiner 
properly explained the reasons and bases for his stated 
medical opinion.  Thus, there was a solid evidentiary basis 
and underlying rationale for the examiner's conclusions.  For 
these reasons, the Board declines to find the May 2002 VA 
examination report deficient for adjudication purposes.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



